department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n employer_identification_number contact person telephone number identification_number number release date se t eo ra t date date uil no third party contact legend w x y z u dear ------------------- we have considered your ruling_request dated date as amended in which certain rulings were requested regarding the proposed activities of w and x and the federal tax consequences associated with these activities w is a z nonprofit corporation recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code the code and is classified as other than a private_foundation under sec_509 of the code w was formed to promote educational excellence for z school children through advocacy visionary leadership and high quality services to z school districts w’s principal activities in furtherance of its charitable and educational_purposes include a variety of services for members to help them provide high quality public education w members include all z school districts all regional education service centers junior colleges tax appraisal districts and educational cooperatives member services include policy development and guidance facilitation of programs to increase parental involvement in schools education and training including organizing conventions workshops and seminars for applicable credit assistance with superintendent searches public and governmental relations human resource consulting risk management services medicaid billing assistance and a cooperative supply purchasing program w also publishes several education-related periodicals w receives its financial support from members’ dues fees for services described above and government grants in addition to the general member services w administers the u u provides an efficient mechanism by which school districts can invest on a short-term basis excess funds that are available due to timing differences in revenues and expenditures u currently offers four funds enabling member districts to select the investment vehicles that suit their needs u is governed by a board_of trustees every member of which is either an employee or an elected official of a school district participating in the pool the funds are managed pursuant to contracts with registered investment advisers and all assets are held by a custodian bank w markets the u funds to its member school districts and provides administrative assistance office space and equipment in support of the pooled investment services in a technical_advice_memorandum the service concluded that the investment services provided by w for z school boards furthered w’s charitable purpose of lessening the burdens of the z state government w proposes to expand its activities to include managing such investments for local governments in z to this end x formerly y was established pursuant to the z limited_liability_company act w is the sole member of x x does not elect to be treated as a corporation and therefore is treated as a disregarded_entity for federal tax purposes x will contract with a registered investment adviser and a custodian bank both of which will be paid reasonable fees for their services participation in the funds managed by x will be limited to school districts and local governments in z accordingly x will invest only in securities which are eligible investments for these entities it is anticipated that x’s fees from investment management and administrative services will be sufficient to cover all costs if excess funds are available from time to time x will make distributions to other organizations recognized as exempt under sec_501 of eh code whose p urposes are charitable and educational consistent with w’s mission w will provide general office services to x will facilitate insurance and employee benefit administration for x will provide arrange and or pay for and monitor legal accounting auditing and other professional services required by x and will lease employees to x for these services w will receive a service fee the service fee will relate solely to the services w will provide for x and is separate from any distribution w may receive from time to time from x if the service fee received by w for providing these services to x exceeds the cost of providing the services w will apply the excess revenue to fund its services to its members that further w’s charitable and educational_purposes described herein based on the above the following rulings have been requested x’s proposed activities in z are consistent with w’s charitable and educational_purposes within the meaning of sec_501 and income received by w or x from the conduct of such activities in z will be exempt from federal_income_tax sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations the regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes lessening the burdens of government revrul_85_1 1985_1_cb_177 and revrul_85_2 1985-1c b set forth the criteria for determining whether an organization’s activities lessen the burdens of government the relevant inquiry is whether the governmental_unit considers the organization’s activities to be its burden and whether the activities actually lessen the burdens of the governmental_unit an activity is a burden of government if there is an objective manifestation by the governmental_unit that it considers the activities of the organization to be its burden whether the organization is actually lessening the burdens of government is determined by considering all of the relevant facts and circumstances the interrelationship between the governmental_unit and the organization may provide evidence that the governmental_unit considers the activity to be its burden the check the box regulations at reg t d 1997_1_cb_215 f_r effective date allows certain organizations to choose treatment as either a partnership or corporation or to be treated as a disregarded_entity for federal tax purposes announcement 1999_43_irb_545 confirms that a single member limited_liability_company is presumed to be a disregarded_entity where the sole member is a tax-exempt_organization described in sec_501 of the code including an organization described in sec_501 the limited_liability_company is recognized as an integral part of the tax-exempt_organization announcement requires the exempt owner of a disregarded limited_liability_company to treat the operations and finances of the limited_liability_company as its own for tax and information reporting purposes w seeks to expand its exempt_activities to include managing certain investments for z school districts along with local governments in the state of z through the use of u z has a state statute which authorizes local governments to invest funds in authorized investments under prescribed conditions set out in the statute x’s activity of providing through pooled investment funds cash management and investment services will lessen the burdens of z school districts and local governments consistent with w’s charitable and educational_purposes under sec_501 of the code the state statute is an objective manifestation by the state that it considers the investment activities provided by x to be its burden furthermore we have determined based on all the relevant facts and circumstances the investment activities of x with respect to z school districts and local governments in z actually lessens the burdens of government accordingly based on all facts and circumstances we rule as follows x’ s proposed activities in z are consistent with w’s charitable and educational_purposes within the meaning of sec_501 and income received by w or x from the conduct of such activities in z will be exempt from federal_income_tax this ruling only applies to the facts and code sections cited herein this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this lette r a copy of this ruling is being sent to your legal_representative under the provisions of a power_of_attorney authorization and declaration or other proper authorization currently on file with the internal_revenue_service sincerely manager exempt_organizations enclosure notice cc robert c harper jr technical group
